EXHIBIT23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Spartan Motors, Inc. Charlotte, Michigan We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-25357)and Form S-8 (Nos. 333-69028, 333-98083, 333-111887, 333-111888, 333-126269, 033-80980 and 333-145674)of Spartan Motors, Inc. of our reports dated March15, 2011, relating to the consolidated financial statements and the financial statement schedule, and the effectiveness of Spartan Motors, Inc.’s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP Grand Rapids, Michigan March15, 2011
